                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

LENA LAPRAD,

              Plaintiff,                               Case No. 16-cv-12596
                                                       Hon. Matthew F. Leitman
v.

STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY,

           Defendant.
_______________________________________________________________________/

                       ORDER GRANTING IN PART
                  MOTION FOR RECONSIDERATION (ECF #65)

       On November 8, 2019, the Court entered an order that, among other things,

precluded Plaintiff from offering certain causation testimony by Dr. Boyd Richards (ECF

#64)). Plaintiff thereafter filed a motion for reconsideration of that order (ECF #65). The

Court then entered an order denying the motion for reconsideration in part and directing

further proceedings on the motion (ECF #66). For the reasons stated on the record on

November 12, 2019 (including Defendant’s withdrawal of its opposition to the presentation

of the causation testimony by Dr. Richards), the Court GRANTS reconsideration of its

order barring causation testimony by Dr. Richards and will allow Plaintiff to present that

testimony to the jury.

       IT IS SO ORDERED.

                                         /s/Matthew F. Leitman
                                         MATTHEW F. LEITMAN
                                         UNITED STATES DISTRICT JUDGE
Dated: November 14, 2019
I hereby certify that a copy of the foregoing document was served upon the parties and/or
counsel of record on November 14, 2019, by electronic means and/or ordinary mail.

                                               s/Holly A. Monda
                                               Case Manager
                                               (810) 341-9764
